DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruxvoort et al (WO 93/23794).
With regards to claim 16, Bruxvoort teaches an energy sensitive composition (abstract) containing at least one monomeric unit of a transition metal-containing monomer containing at least one carbon-metal bond (page 8), a monomer for copolymerization that includes (meth)acrylate compounds (page 11), and epoxy compounds (page 10) (reading on a herterocyclic moiety containing compound).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ceska et al (US 6,399,672) in view of Rundlett (EP 2842980).
With regards to claim 1, Ceska teaches a radiation curable composition (abstract) that contains an ethylenically unsaturated compound containing a metal atom (abstract) and at least on copolymerizable ethylenically unsaturated monomer or oligomer (reading on claimed b)) (abstract).
Ceska does not teach the addition of a heterocyclic moiety containing compound other than an epoxy group.
Rundlett teaches a radiation curable composition (abstract) that contains a (meth)acrylate compound and an oxetane compound (abstract).  Rundlett teaches the motivation for adding the oxetane compound to be because it reduces the viscosity of the formulation as the concentration increases and creates a more linear network which significantly reduces both the Young’s modulus and the Tg after thermal post processing (0064).  Ceska and Rundlett are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the oxetane compound of Rundlett to the composition of Ceska, thereby obtaining the present invention.
With regards to claim 2, Ceska teaches the metal compound to contain an ethylenically unsaturated moiety (abstract).
With regards to claim 3, Ceska teaches the metal ion to be zinc, titanium, calcium, magnesium, aluminum, zirconium, gallium, chromium, and the like (column 5, lines 18-30).
With regards to claim 4, Ceska teaches the metal compound to be formed by a reaction of a hydroxy compound with a carboxylic polyacid or anhydride followed by combining with a metal compound (column 3 line 55 to column 5 line 30).
With regards to claims 6 and 7, Ceska does not teach the addition of a heterocyclic moiety containing compound other than an epoxy group.
Rundlett teaches a radiation curable composition (abstract) that contains a (meth)acrylate compound and an oxetane compound (abstract) that includes 3-ethyl-3-[[2-ethylhexyloxy]methyl]oxetane (0056).  Rundlett teaches the motivation for adding the oxetane compound to be because it reduces the viscosity of the formulation as the concentration increases and creates a more linear network which significantly reduces both the Young’s modulus and the Tg after thermal post processing (0064).  Ceska and Rundlett are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the oxetane compound of Rundlett to the composition of Ceska, thereby obtaining the present invention.
With regards to claim 8, Ceska teaches the at least one copolymerizable compound to have an ethylenically unsaturated monomer (abstract) that includes (meth)acrylic monomers (column 5, lines 49-63).
With regards to claim 9, Ceska teaches the copolymerizable compound to include (meth)acrylate esters of diols (reading on having OH groups) (column 5, lines 49-63).
With regards to claim 10, Ceska teaches the other polymerizable compound to include glycidyl (meth)acrylate (column 5, lines 49-62) reading on a compound that has both an acrylate and an epoxy group.
With regards to claim 11, Ceska teaches the other polymerizable compound to include trimethylolpropane trimethacrylate (column 5, lines 49-62).
With regards to claim 12, Ceska teaches the addition of a photoinitiator (column 6, lines 15-26).
With regards to claim 14, Ceska does not teach the viscosity of the composition to be in the claimed range.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the viscosity by altering the amounts of each component in order to achieve the desired workability and reactivity of the composition.
With regards to claim 15, Ceska does not teach the composition to be stored in two different components.  However, one skilled in the art prior to the effective filing date of the present invention would know to separate the reactive compounds in order to lengthen stability of the composition and to allow for more control on when/where the composition cures.
With regards to claim 16, Ceska teaches a radiation curable composition (abstract) that contains an ethylenically unsaturated compound containing a metal atom (abstract) and at least on copolymerizable ethylenically unsaturated monomer or oligomer (reading on claimed b)) (abstract).
Ceska does not teach the addition of a heterocyclic moiety containing compound other than an epoxy group.
Rundlett teaches a radiation curable composition (abstract) that contains a (meth)acrylate compound and an oxetane compound (abstract).  Rundlett teaches the motivation for adding the oxetane compound to be because it reduces the viscosity of the formulation as the concentration increases and creates a more linear network which significantly reduces both the Young’s modulus and the Tg after thermal post processing (0064).  Ceska and Rundlett are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the oxetane compound of Rundlett to the composition of Ceska, thereby obtaining the present invention.
With regards to claim 17, Ceska teaches the composition to be cured using radiation (column 3, lines 5-8).
With regards to claim 18, Ceska teaches the composition to be coated on a substrate, irradiated, and exposing the composition to heat (column 7, lines 32-43).
With regards to claims 19 21, Ceska teaches a radiation curable composition (abstract) that contains an ethylenically unsaturated compound containing a metal atom (abstract) and at least on copolymerizable ethylenically unsaturated monomer or oligomer (reading on claimed b)) (abstract).  Ceska teaches the composition to be used for inks (abstract).
Ceska does not teach the addition of a heterocyclic moiety containing compound other than an epoxy group.
Rundlett teaches a radiation curable composition (abstract) that contains a (meth)acrylate compound and an oxetane compound (abstract).  Rundlett teaches the motivation for adding the oxetane compound to be because it reduces the viscosity of the formulation as the concentration increases and creates a more linear network which significantly reduces both the Young’s modulus and the Tg after thermal post processing (0064).  Ceska and Rundlett are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the oxetane compound of Rundlett to the composition of Ceska, thereby obtaining the present invention.
With regards to claim 20, Ceska teaches the composition to be coated on a substrate, irradiated, and exposing the composition to heat (column 7, lines 32-43).


Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ceska et al (US 6,399,672) in view of Rundlett (EP 2842980) as applied to claim 1 above, and further in view of Messe.
With regards to claim 13, the disclosure of Ceska in view of Rundlett is adequately disclosed in paragraph 5 above and is herein incorporated by reference.
Ceska and Rundlett do not teach the composition to contain an impact modifier.
Messe teaches a curable composition that contains an impact modifier that is one or more block copolymer impact modifier (abstract) and the motivation for adding this compound to be because it not only improves the toughness but also improves the overall mechanical properties of the final parts (0012).  Ceska, Rundlett and Messe are analogous in the art of curable compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the impact modifier of Messe to the composition of Ceksa, thereby obtaining the present invention.
With regards to claim 23, the disclosure of Ceska in view of Rundlett is adequately disclosed in paragraph 5 above and is herein incorporated by reference.
Ceska and Rundlett do not teach the composition to be used for a 3D printed article.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical function relating to the use for 3D printing are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	In the alternative, Messe teaches a curable composition (abstract) that contains monomer (abstract) and a photoinitiator (abstract) wherein the monomers include epoxy compounds (0024), oxetane compounds (0036), as well as (meth)acrylate compounds (0112) that are used for 3D objects.  Ceska, Rundlett and Messe are analogous in the art of curable compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the similar compositions of Ceska and Rundlett as used in Messe, thereby obtaining the present invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ceska et al (US 6,399,672) in view of Rundlett (EP 2842980) as applied to claim 1 above, and further in view of Trumbo (US 5,872,297).
With regards to claim 5, the disclosure of Ceska in view of Rundlett are adequately set forth in paragraph 5 above and is herein incorporated by reference.
Ceska and Rundlett do not teach the other polymerizable compound to include beta-diketonate ligands.
Trumbo teaches ethylenically unsaturated diketonamide functional compound (title) and curable compositions made from said monomer (column 7 line 60 to column 8 line 9).  Trumbo teaches the motivation for using this type of moiety to be because it provides hydrolytic stability enhancing storage stability (column 2).  Ceska, Rundlett, and Trumbo are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the monomer of Trumbo in the composition of Ceska, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763